Title: James Madison to Henry Colman, 25 August 1826
From: Madison, James
To: Colman, Henry


                        
                            
                                Dr Sir
                            
                            
                                
                                     Montpr.
                                
                                Aug. 25. 1826
                            
                        
                        I have read with pleasure the copy of your Oration on the 4th of July, obligingly sent me, and for which I
                            beg you to accept my thanks.
                        With the merits which I have found in the Oration, may I be permitted to notice a passage, which tho’
                            according with a language often held on the subject, I can not but regard as at variance with reality.
                        In doing justice to the virtue and valour of the revolutionary Army, you add as a signal proof of the former,
                            their readiness in laying down their arms, at the triumphant close of the war "when they had the liberties of their
                            Country within their grasp."
                        Is it a fact that they had the liberties of their country within their grasp; that the troops then in
                            command, even if led on by their illustrious chief, and backed by apostates from the revolutionary cause, could have
                            brought under the yoke the great body of their fellow Citizens, most of them with arms in their hands, no inconsiderable
                            part, fresh from the use of them, all inspired with rage at the patricidal attempt, and not only guided by the federal
                            head, but organized & animated by their local Governments possessing the means of appealing to their interests, as
                            well as other motives; should such an appeal be required?
                        I have always believed that if General Washington had yielded to an usurping ambition, he would have found an
                            insuperable obstacle in the incorruptibility of a sufficient portion of those under his command, and that the exalted
                            praise due to him & them, was derived not from a forbearance to effect a revolution within their power, but from a
                            love of liberty and of country which there was abundant reason to believe, no facility of success could have seduced. I am
                            not less sure that General Washington would have spurned a sceptre if within his grasp, than I am that it was out of his
                            reach, if he had secretly sighed for it. It must be recollected also that the practibility of a successful usurpation by
                            the army can not well be admitted, without implying a folly or pusillanimity reproachful to the American character, and
                            without casting some shade on the vital principle of popular Government itself
                        If I have taken an undue liberty in these remarks, I have
                        a pledge in the candour of which you have given proofs, that they will be pardoned, and that they will not be deemed,
                            inconsistent with the esteem and cordial respect, which I pray you to accept.
                        
                            
                                J. M.
                            
                        
                    